    Case 1:20-cv-00512-LPS Document 34 Filed 04/16/21 Page 1 of 3 PageID #: 4719

                                                                            George Pazuniak, Esq.
                                                                                 gp@del-iplaw.com
O’KELLY & O’ROURKE, LLC                                                       Direct: (302) 478-4230
                                                                           Alternate: (207) 359-8576

                                                      April 16, 2021
VIA ECF

    The Honorable Leonard P. Stark
    Chief Judge United States District Court
    J. Caleb Boggs Federal Building
    844 N. King Street, Unit 26, Room 6124
    Wilmington, DE 19801

          RE:    Stragent, LLC v. BMW of North America, LLC,, et al., CA 1:20-cv-00510-LPS;
                 Stragent, LLC v. Mercedes-Benz USA, LLC, et al., CA 1:20-cv-00511-LPS
                 Stragent, LLC v. Volvo Car North America, LLC, CA 1:20-cv-00512-LPS


Dear Judge Stark:

       Pursuant to the Court’s Order, the parties hereby jointly submit a proposed Scheduling
Order for the Court’s consideration. The parties are in agreement on all issues except for
Paragraphs 25 and 26 of the attached draft.

        The Defendants propose an early summary judgment motion with expert discovery and a
hearing regarding claim and/or issue preclusion. Plaintiff Stragent opposes the process. The
parties’ respective positions are set forth below.

                                       Defendants’ Position

         In the Order denying the Defendants’ motions to dismiss, Your Honor held that “the
dismissals with prejudice in Stragent II constitute a final judgment on the merits for purposes of
claim preclusion” (D.I. 30 at 6-7);1 as a result, the Stragent II dismissals can trigger claim
preclusion, if Stragent II involved the same cause of action as these cases. As the Court noted in
the Order, the sole question relates to “whether the patent claims asserted here are the same or
substantially the same as those that were asserted in Stragent II.” Id. at 9. However, the Court
found that, “without the benefit of claim construction or any expert opinion,” this requirement
was not satisfied as a matter of law such as would permit the Court to grant the motions to
dismiss. Id. at 10-11. On the subject of issue preclusion, the Court similarly held that it “cannot
find at this stage of the case that the additional limitations in the Delaware patents’ claims, as
compared to the claims of the Texas patents, would not materially change the question of
patentability.” Id. at 13.



1
    Docket citations are to Case No. 1:20-cv-00510-LPS.


                       824 N. Market Street, Suite 1001A, Wilmington, DE 19801
                                PH (302) 778-4000 FX (302) 295-2873
                                          www.okorlaw.com
Case 1:20-cv-00512-LPS Document 34 Filed 04/16/21 Page 2 of 3 PageID #: 4720
[name]                                                                        O’Kelly & Ernst, LLC
Page 2 of 3                                                                          April 16, 2021

        Thus, in order to determine whether claim and issue preclusion apply in this case—in
other words, to resolve the question of whether some or all of Stragent’s claims should
proceed—the Court need only hear the parties’ positions and receive expert opinions on the
scope of the Stragent II patents as compared to the presently asserted patents. And if the parties’
positions and expert opinions establish that Stragent II patents and the present patents are not
patentably distinct, Stragent’s claims against these Defendants are precluded. Thus, to promote
an efficient use of Court and party resources, Defendants propose that the Court address these
narrow questions with the benefit of targeted expert discovery and tailored briefing before
expanding the scope of the present litigation. In particular, Defendants propose an early
discovery/briefing/hearing schedule on this specific issue that is likely to entirely, or at least
substantially, resolve this case. Defendants also propose that, apart from earlier dates set forth in
the schedule for core technical production, infringement contentions and invalidity contentions,
the parties will not engage in fact discovery until after a decision on a motion for summary
judgment of claim and/or issue preclusion. Defendants’ proposal is outlined in Paragraphs 25
and 26 of the attached draft Scheduling Order. Specifically, Defendants propose that, after the
parties exchange core technical documents and contentions, the parties shall exchange expert
declarations on claim/issue preclusion on September 10 and October 1, 2021, and shall complete
briefing on these issues by November 12, 2021.

                                        Plaintiff’s Position

        Defendants’ proposed early summary-judgment motion is a request for reargument that
will present no new facts or law. Defendants merely propose to add expert declarations to the
renewed motion, but it otherwise will be the same motion based on the same facts and law as the
motion already decided by the court. But, if expert declarations would have been helpful,
Defendants should have requested leave to submit those declarations as part of the prior motion.

        In any event, if Defendants’ can submit an expert declaration that the current claims are
patentably the same as the claims in the earlier patents, Plaintiff Stragent will have no trouble
responding with its own declarations as there are material differences between the prior and
present claims. It is not apparent how these competing declarations arguing the same claims and
facts as before will assist the Court.

       It is noteworthy that Defendants’ propose to reargue their prior motion to dismiss before
claim construction. The Court’s Memorandum Opinion had stated that:

       Here, then, absent a determination of claim scope, the fact that the currently-
       asserted claims are terminally disclaimed over the Texas patents does not
       automatically establish that they are “essentially the same” as the claims asserted
       in Stragent II.

D.I. 38 at page 10. Thus, the one issue that the court thought might be important was the
construction of the claims, and, yet, the Defendants propose to present arguments before claim
construction.




                                                  2
Case 1:20-cv-00512-LPS Document 34 Filed 04/16/21 Page 3 of 3 PageID #: 4721
[name]                                                                       O’Kelly & Ernst, LLC
Page 3 of 3                                                                         April 16, 2021

      Finally, Defendants’ argument is not consistent with Defendants’ own proposed ¶¶ 25-26.
Defendants assert that:

       Defendants also propose that, apart from earlier dates set forth in the schedule for
       core technical production, infringement contentions and invalidity contentions,
       the parties will not engage in fact discovery until after a decision on a motion for
       summary judgment of claim and/or issue preclusion.

       Nothing in Defendants’ proposed ¶¶ 25-26 stays discovery pending the Court’s
determination of the proposed reargument. Any such stay of discovery is not only absent in the
proposed Scheduling Order, but such a stay would severely risk the ability of the parties to
complete discovery within the schedule set forth in the scheduling order.

       For all these reasons, Plaintiff opposes the inclusion of ¶¶ 25-26.

                                                     Respectfully Submitted,

                                                     /s/ George Pazuniak
                                                     George Pazuniak

cc: All counsel via ECF




                                                 3
